PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Wilson, Troy
Application No. 16/102,907
Filed: 14 Aug 2018
For: Synthetic Turf Removal Skid Steer Attachment Assembly

:
:
:
:	DECISION ON PETITION
:
:


This correspondence is a sua sponte withdrawal of the holding of abandonment in the above-identified application.

Per the August 5, 2021 Notice of Abandonment, this application was held abandoned due to applicant’s alleged failure to timely file a proper reply to the Office letter, mailed May 13, 2021. 

A non-final Office action was mailed on July 31, 2020. On January 29, 2021, applicant filed a petition for a three month extension of time under 37 CFR 1.136(a), accompanied by the required $700 fee, and an amendment. On May 13, 2021, the Office mailed an Office letter, informing applicant that the January 29, 2021 amendment was not fully responsive to the July 31, 2020 non-final Office action, but appeared to be bona fide. The May 13, 2021 Office letter required applicant to file an appropriate amendment within 2 months of the mail date of the May 13, 2021 Office letter. This two month period was extendable under 37 CFR 1.136(a).

On August 11, 2021, applicant filed an amendment and a petition for a one month extension of time and required $110 fee. This proper reply to the May 13, 2021 Office letter was timely filed.

In light of the above discussion, the holding of abandonment is sua sponte withdrawn, and the Notice of Abandonment, mailed August 5, 2021, is hereby vacated. 

After the mailing of this decision, the application will be referred to Technology Center G.A.U. 3671 for the examiner of record’s consideration of the amendment, filed August 11, 2021.


Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET